Order entered July 17, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-17-01115-CV

                            PATRICK DAUGHERTY, Appellant

                                               V.

                 HIGHLAND CAPITAL MANAGEMENT, L.P., Appellee

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-12-04005

                                           ORDER
       Before the Court is appellee’s July 16, 2018 unopposed second motion for extension of

time to file brief. We GRANT the motion and ORDER the brief be filed no later than August

22, 2018. We caution appellee that further extension requests will be disfavored.


                                                      /s/   DAVID EVANS
                                                            JUSTICE